Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Amendment to the Claims filed on 08/04/2021 is entered.
Claims 10-21 are cancelled.
Claims 1-9, 22-25 are pending and under examination.
Election/Restrictions
Applicant’s election without traverse of invention Group I (Current claims 1-9 and 22-25) in the reply filed on 08/04/2021 is acknowledged.  
Priority
US 16/286,573 filed on 02/26/2019 is a CIP of 16/072,180 filed on 07/24/2018 (now US Patent 11,028,410 which is a 371 of PCT/US2017/015130 which claims US priority benefit of US Provisional 62/388,391 filed on 01/27/2016.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Nisan Steinberg on October 26, 2021 and October 27, 2021.
The application has been amended as follows: 
Claim 1, part c) ii) …to the open reading frame encoding the selectable marker;
Claim 2, e) ii) …to the control sequence of claim 2 (e) (i); and….
Claim 2, e) iii) …to the open reading frame of claim 2 (e) (ii).
Claim 22: A mammalian host cell, in culture, comprising…

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The present Drawings are objected to because Figures 11 and 12 are out of order.  Applicant has agreed to bring in replacement sheets to put Figures 11 and 12 in consecutive order.
According to MPEP ¶ 6.23.01: 37 C.F.R. 1.84 under heading “Standards for drawings” part (t): it is stated that regarding “Numbering of sheets of drawings” that “The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section”. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It is considered that Written Description support for the term “TetO sequence” is found in the instant specification, particularly in paragraph 0109 as shown below:
[0109] A "TetO" sequence means a nucleotide sequence, which maintains the ability to bind tetracycline repressor protein (TetR). The TetO sequence is placed so that, in the presence of TetR protein, there is binding of TetR to the TetO sequence, thereby disrupting transcription to a detectable extent, compared to a control not having TetO in the promoter driving transcription of a gene of interest, or to a control not having TetR. Examples of the TetO sequence include a sequence having at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO:29 (TCCCTATCAGTGATAGAGATCTCCCTATCAGTGATAGAGA//SEQ ID NO:29) or having at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% sequence identity to SEQ ID NO:34 (CTCCCTATCAGTGATCAGTTCCTCCCTATCAGTGATAGAGA//SEQ ID NO:34). In some useful embodiments, there can be additional nucleotide residues 5' or 3' to the TetO sequence(s), or there can be intervening nucleotide linker sequences, as long as the ability to bind TetR protein is not eliminated.

[0113] A rat EF-1alpha intron sequence useful in the inventive hybrid promoter comprises a nucleotide sequence at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% identical to the nucleotide sequence of SEQ ID NO:4:

 Further, regarding potential rejections under NSDP, the US Patent 11,098,310 is related but it is considered that the claims of the ‘310 Patent do not anticipate or render obvious the instant claims because they do not recite a limitation of a tetO sequence.  Although tetO sequences were known in the prior art, the prior art does not teach or fairly suggest adding them to the presently claimed expression vector.  
Also, US Application 17/190,954 is related but it is considered that the claims of the ‘954 application do not anticipate or render obvious the instant claims because they do not recite a limitation of either of a 5’ PiggyBac ITR comprising SEQ ID NO: 45 or of a 3’ PiggyBac ITR comprising SEQ ID NO: 47.  Although SEQ ID NO: 45 and 47 were known in the art, the prior art does not teach or fairly suggest adding them individually or especially in a combination to the presently claimed expression vector.
Also, US Patent 11,028,410 is related but it is considered that the claims of the ‘410 Patent do not anticipate or render obvious the instant claims because they do not recite a limitation of either of a 5’ PiggyBac ITR comprising SEQ ID NO: 45 or of a 3’ PiggyBac ITR comprising SEQ ID NO: 47.  Although SEQ ID NO: 45 and 47 were known in the art, the prior art does not teach or fairly suggest adding them individually or especially in a combination to the presently claimed expression vector.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-9 and 22-25 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658





/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658